EXHIBIT 1
DocuSign Envelope 10 : 05850788-341A-4864-88D6-C7CFD3829A6E




                                  SETTLEMENT AGREEMENT AND RELEASE


                     This Settlement Agreement and Release is entered into by and between Dartmouth Clubs,
             Inc. dba King' s Inn Premier Gentlemen ' s Club and Craig Cabral (collectively "COMPANY") and
             Sienna Barboza (" Entertainer") as an individual Uointly the "Parties").
                                                               RECITALS
                     A.
                     WHEREAS, Entertainer provided entertainment services at the location of
            COMPANY within the past three years since the filing of this lawsuit on February 24, 2020; and
                   B.     WHEREAS, ce1tain disputes, claims and alleged causes of action have existed by
            and between the Parties arising out of and relating to Ente1tainer's services for and/or relationship
            to COMPANY; and
                   C.      WHEREAS, Ente1tainer is an opt-in Plaintiff in the matter of Alyssa Truehart v.
            Dartmouth Clubs, Inc. dba King 's Inn Premier Gentlemen 's Club, eta!., 1:20-cv-103 74-DJC,
            pending in the United States District Court for the District of Massachusetts (the "FLSA Case");
            and
                   D.      WHEREAS, the Parties have reached an agreement to fully and finally resolve all
            claims of Entertainer as an individual, and wish to set forth their agreement below:
                                                              AGREEMENT
                   1.      In exchange for Ente1tainer's promises described below, COMPANY agrees to pay
            Ente11ainer the sum of Seven Thousand U.S. Dollars ($7,000) ("Settlement Payment").
                     2.  The Settlement Payment will be made in the following payments: (1) an initial
            payment within 15 days of an Order approving the settlement; (2) then 36 monthly payments of
            $5,500 per month commencing 30 days after the initial payment.
                     3.     The payments will be made payable to the Kristensen LLP Client Trust Account
            via either wire or check (the account is named Kristensen Weisberg, LLP CA IOLTA Account
            with Wells Fargo). There will be payment made with the other settling plaintiffs together as follows
            (inclusive of costs and fees):
                             A.        An initial payment of $94,000; and
                             B.        Monthly payments for 36 months of$5,500 (totaling $198,000).
                    4.       The gross payments for Entertainer, including costs and fees are as follows:
                             A.       An initial payment of$2,253.42;
                             B.       Monthly payments for 36 months of$131.85 (totaling $4,746.58).
                    5.      As part of this agreement, COMPANY and Ente1tainer will enter into a Stipulated
            Judgment that may be executed and submitted to the District Cou1t for entry for failure to make
            payments consistent with this agreement. The Comt will maintain jurisdiction of this matter to
            effectuate entry and execution of the Stipulated Judgment. In the event of a breach, Entertainer
            will be entitled to unilaterally and without notice apply for reinstatement of the FLSA Case to the
            Court' s active calendar for entry of judgment against COMPANY. Entertainer shall submit the
            following to the Comt: (1) declaration(s) attesting to the breach; (2) the interest accrued; (3)


                                                                 -1-
DocuSign Envelope 10: 05850788-341 A-4864-8806-C7CFD3829A6E




                                  SETTLEMENT AGREEMENT AND RELEASE

             attorneys' fees incuned and payments made, if any; and (4) the resulting amount to the Stipulated
             Judgment. A copy of the Stipulated Judgment is attached hereto as Exhibit 1.
                    6.     This is a good faith settlement of disputed claims. This Agreement does not
            constitute an admission by COMPANY of any wrongdoing.
                     7.     Ente11ainer hereby releases and forever discharges COMPANY, its past or present
            parents, subsidiaries, spouses, heirs, assigns, agents, representatives, attorney(s), consultants,
            partners, successors, landlords, whether named in the FLSA Case, or not, including each entities'
            officers, directors, shareholders, agents, employees, managers, pru1ners, attorney(s), successors,
            consultants, representatives, landlords, and assigns, whether named in the FLSA Case, or not, (all
            of the above collectively the "Released Parties") from any and all claims under the Fair Labor
            Standards Act and Massachusetts law, that Entertainer has, or may have, as of the date this
            Agreement is signed, which arise out of her relationship with COMPANY, or otherwise.
                     8.      Entertainer releases all claims under the Fair Labor Standards Act and
            Massachusetts law, arising from or relating to her relationship with and any services she may have
            provided to or for the benefit of COMPANY or any of the Released Pru1ies, that she may have as
            of the date hereof. This release includes, but is not limited to, all such claims that were or could
            have been asse11ed in a Complaint or demand for arbitration. To the full extent pe1mitted by law,
            Entertainer, for herself, and her marital community, if any, partners, heirs, executors,
            administrators, successors, trustees and assigns, waives, releases and forever discharges, and
            agrees that she will not in any manner institute, prosecute or pursue, any complaint, claim, lawsuit,
            clam for relief, demand, suit, action or cause of action, whether at in law or in equity, which she
            could asse11 at common law or under any statute, rule, regulation, order or law, whether federal,
            state, or local, or on any grounds whatsoever, including without limitation, any claim under the
            Fair Labor Standards Act; Massachusetts law; any claims for unpaid wages, and any statute or
            wage order (federal or state) relating to her employment, and claims against COMPANY and/or
            the Released Parties with respect to any event, matter, claim, under the Fair Labor Standards Act
            and Massachusetts law ari sing out of Entertainer's relationship with COMPANY and/or the
            Released Pm1ies and/or the termination of that relationship.
                    9.      Entertainer individually agrees and warrants that COMPANY ' S promises made
            under this Agreement and perfmmance thereof constitute full satisfaction of any and all of
            Entertainer's claims under the Fair Labor Standards Act and/or Massachusetts law, that Entertainer
            has, or may have, as of the date this Agreement is signed, which arise out of her relationship with
            COMPANY, or otherwise, against COMPANY and/or the Released Parties. Should Entertainer be
            identified as a potential class member in any Class Action against COMPANY or any of the
            Released Pm1ies for claims under the Fair Labor Standards Act and/or Massachusetts law, that
            Ente11ainer has, or may have, as of the date this Agreement is signed, which arise out of her
            relationship with COMPANY, or otherwise, Entertainer agrees that any and all claims by her are
            specifically settled in this Agreement and that she will opt-out of any such Class Action.
                     10. COMPANY 'S Settlement Payment shall be repm1ed to the Internal Revenue
            Service ("IRS") on Tax Form 1099. COMPANY makes no representations as to the tax treatment
            of the p ayment called for in this Agreement and Entertainer is not relying upon any statement or
            representation by COMPANY. Entertainer understands and agrees that she will be solely



                                                              -2-
DocuSign Envelope 10: 05850788-341A-4864-8806-C7CFD3829A6E




                                  SETTLEMENT AGREEMENT AND RELEASE

            responsible for the payment of any taxes and penalties that may be owed on the Settlement
            Payment. The amount allocated to costs is $919.80 and the fees are $3,150. The remaining
            $2,930.20 is allocated to Entertainer. Costs are being allocated to the first payment. The costs, fees
            and amount to client are allocated as follows:

                                           Gross Amount              Costs              Fees      To Entettainer

              Initial Payment                   $2,253.42          $919.80        $1,01 4.04             $319.58

             Total   for   36                   $4,746.58                         $2,135.96            $2,610.62
             Monthly Payments

                                                $7,000.00          $919.80        $3, 150.00           $2,930.20

                    The 36 monthly payments will be in the gross amount of $$4,746.58 with $$2,610.62
            allocated to Entertainer and $$2,135.96 allocated to fees.
                    This Agreement is entered into in connection with related settlement agreements arising
            from the mediation conducted by the Patties with Dennis J. Calcagno, Esq. and reached in principle
            on June 18, 2021 and memorialized in the Parties' executed Memorandum of Understanding. In
            connection with the overall settlement reached at the mediation, eleven (11) separate settlement
            agreements ("Related Agreements"), will be presented to the District Court for approval. These
            settlements are interrelated, and this Agreement is contingent not only on District Comt approval
            of this Agreement, but District Court approval of all twelve (12) Related Agreements.
                    11 .    Time is the essence of this Agreement.
                    12.   This Agreement is an integrated agreement and contains the entire understanding
            and agreement of the patt ies and shall not be changed modified amended, extended, terminated,
            waived or discharged, except by an instmment in writing, signed by the Parties hereto. This
            Agreement supersedes all prior agreements and understanding except as herein expressly stated,
            notwithstanding the intenelationship between the twelve (12) Related Agreements.
                   13. The rights and duties of the parties under this Agreement shall be governed by the
           laws of the State of Massachusetts and the United States of America pursuant to the FLSA. Any
           action to enforce any right under this Agreement shall be brought in the United States District
           Comt for the District of Massachusetts. Should it become necessary to initiate any action to
           enforce this Agreement then the prevailing patty in any such action shall recover, in addition to
           other relief granted by the court, costs and reasonable attorney fees. This includes, but is not limited
           to, seeking entry and enforcement of the Stipulated Judgment.
                   14. The waiver by either patty of any tetm, covenant or condition herein contained shall
           not be deemed a continuing waiver of that tetm, covenant or condition, or any subsequent breach
           of the same or any other tetm, covenant or condition of this Agreement.
                   15. This Agreement may be executed in any number of counterpatts each of which
           when taken together shall constitute but one original. Faxed, PDF (scanned) signatures, and/or
           electronic signatures (such as DocuSign) shall be deemed valid as if they were inked originals.


                                                             -3-
DocuSign Envelope 10 : 05B507B8-341A-4864-88D6-C7CFD3B29A6E




                                   SETTLEMENT AGREEMENT AND RELEASE

                     16. The Parties hereby represent and wanant that they are entering into this Agreement
            knowingly and voluntarily; that they are each represented by counsel and that they have received
            advice of counsel regarding the subject matter hereof in order to consider the decision of whether
            or not to execute this Agreement; that they understand the terms and effects of the Agreement; that
            they are executing this Agreement fi·ee from any duress, and undue influence, mistakes of fact or
            law , fraud, undue influence, and that they are executing this Agreement in a non-coercive
            atmosphere.
                  In witness whereof, the Parties knowingly and voluntarily executed this Agreement on the
            date set fm1h below.


            DARTMOUTH CLUBS, INC. dba KING'S INN PREMIER GENTLEMEN'S CLUB


                     Dated      y/;1
                             _ ...,;'         /..,(
                                     -+--?+-u-4L-J'----
                                                                    King's Inn Premier Gentlemen's Club


            CRAIG CABRAL
                       ~
                 Dated &'/~
                               ~




                                                                     IT=~
            ENTERTAINER:
                             8/6/2021
                    Dated - -- ------------ -                           1BA691A682~8~BS ...

                                                                    Sienna Barboza




                                                              -4-
DocuSign Envelope 10 : 05B50788-341A-4864-8806-C7CFD3B29A6E




                                              EXHIBIT 1
DocuSign Envelope ID: 05B507B8-341A-4864-88D6-C7CFD3B29A6E




                                        THE UNITED STATES DISTRICT COURT
                                           DISTRICT OF MASSACHUSETTS


             ALYSSA TRUEHART, an individual ;            ) Civil Action No. 1:20-cv-10374-DJC
             BRIGGETTE MUNNI~, ~n indi~idual; and )
             on behalf of all others similarly Situated, ) COLLECTIVE ACTION
                     Plaintiffs,                             )
                                                             ) [Proposed] JUDGMENT IN FAVOR OF
            v.                                               )
                                                               SIENNA BARBOZA PURSUANT TO
            DARTMOUTH CLUBS, INC. dba                        )
                                                             ) STIPULATION
            KING 'S INN PREMIER GENTLEMEN' S
            CLUB, a Massachusetts Cmporation;                )
            CRAIG J. CABRAL, an individual;                  )
            CREEP DOE MANAGER, an individual;                )
            PAULIE DOE MANAGER, an individual;               )
            KIMBERLY DOE MANAGER, an                         )
            individual; DOE MANAGERS 4-6; and
            DOES 7- 10, inclusive,
                                                             )
                                                             )
            Defendants.                                      )
            ___________________________ )




            [PROPOSED] J UDGMENT I N FAVOR OF SIENNA BARBOZA                                     PAGE I
            P URSUANT TO STIPULATION
DocuSign Envelope ID: 05B507B8-341A-4864-88D6-C7CFD3B29A6E




                     Based on the record before it, the Court finds that there is no just cause for delay in the

            entry of a final judgment in favor of plaintiff Sienna Barboza and against defendants Dartmouth

            Clubs, Inc. dba King 's Inn Premier Gentlemen's Club and Craig Cabral.

                     Accordingly,

                     IT IS HEREBY ORDERED, ADJUDGED AND DECREED that judgment is entered

            in favor of plaintiff Sienna Barboza and against defendants Da11mouth Clubs, Inc . dba King's

            Inn Premier Gentlemen's Club and Craig Cabral, jointly and severally in the AMOUNT OF

            SEVEN THOUSAND U.S. DOLLARS ($7,000), as well as$_ __ _ __ in interest since

            _ _ __ __ __ ; and $_ _ __ _ _ __ _ in attorneys' fees and costs incuned since

            _ _ __ __ _, in connection with the entry and enforcement of this Judgment, minus

            $_ __ ___ for the amounts paid for a TOTAL AMOUNT OF

            $_ _ _ _ _ _ __

                    Dartmouth Clubs, Inc. dba King' s Inn Premier Gentlemen ' s Club and Craig Cabral are

            each jointly and severally liable for the TOTAL AMOUNT OF $_ _ _ _ __

                    As stipulated by and between plaintiff Sienna Barboza and against defendants

            Dartmouth Clubs, Inc. dba King' s Inn Premier Gentlemen ' s Club and Craig Cabral, this

           judgment shall not, and does not, have limitation, or operate as a bar, to collect any additional

            amounts due or to take fi.n1her legal action to enforce the agreement and this judgment.



              Dated:
                                                                   HONORABLE DENISE J. COOPER
                                                                   UNITED STATES DISTRICT JUDGE




           (PROPOSED] JUDGMENT IN FAVOR OF SIENNA BARBOZA                                                  PAGE2
           PURSUANT TO STIPULATION
